Citation Nr: 1424685	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  13-30 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO denied service connection for an acquired psychiatric disorder.

The Veteran testified before the undersigned Veterans Law Judge at a Board Video hearing in April 2014, and a copy of the transcript has been associated with the record.

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder to include PTSD in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). 

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his current anxiety disorder, NOS, is etiologically related to active service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for anxiety disorder, NOS, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Regarding entitlement of service connection for an acquired psychiatric disorder, the Board is granting the claim.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion of VCAA notice or assistance duties regarding this claim is required.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Anxiety disorder, NOS, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Anxiety Disorder, NOS

The Veteran contends his anxiety disorder, NOS, is due to his service in Vietnam.  Specifically, he reports that during his first night in Vietnam mortar rounds came into the area where he stayed; one of the barracks was hit; and he was "terrified from then on."  The Veteran also reported being afraid that someone would "jump out and riddle [them] with bullets" when he drove his supervisor to job sights each day.  On one particular occasion, when he drove to pick up supplies, the Veteran and his supervisor heard a loud explosion that rocked the truck as a Vietnamese family on a moped passed him.  They thought the family had thrown a grenade into the bed of the truck; and out of fear, the Veteran and his supervisor tried to shoot them, only to learn later that their truck had blown a rear tire.  See Veteran's Letter, dated December 2013; see also Board Video Hearing Transcript, p. 6-9, dated April 2014.

After reviewing the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for anxiety disorder, NOS, is warranted.

Weighing against the claim, service treatment records are absent for any complaints of, treatment of, or diagnosis of an acquired psychiatric disorder or psychiatric symptoms.  The Veteran also testified in April 2014 that where he drove around in Vietnam was not a "real hostile area," and there were never incoming rounds on the base where he was stationed.  Board Video Hearing Transcript, p. 4-5, dated April 2014.  The Veteran was provided a VA examination in August 2011, in which the VA psychologist determined that the Veteran's symptoms did not meet the DSM-IV criteria for any psychiatric disorder.

Weighing in favor of the claim, he was provided another VA examination in September 2011, at which time the VA psychologist diagnosed him with anxiety disorder, NOS.  The September 2011 VA psychologist noted that the Veteran did not indicate a specific traumatic experience, but reported the entire military time prior to and during Vietnam deployment as "being a personality-changing life-stressor."  The September 2011 VA psychologist opined that the Veteran's current anxiety is as likely as not a result of these experiences, even if not tied to a specific stressor and of generally mild severity.  The Board notes that the August 2011 VA psychologist also determined that the Veteran's stressor occurred during military service in Vietnam, it was manifested by intense fear and a feeling of helplessness; and it was related to his fear of hostile military or terrorist activity.  Therefore, the Board finds that the weight of the medical evidence supports the Veteran's claim that his psychiatric symptoms are related to his active service; and the Board finds the evidence in equipoise as to whether the Veteran has a current psychiatric disability.

Turning to the lay evidence, the Veteran is competent to report his psychiatric symptoms and his experiences prior to and during his deployment in Vietnam, and the Board finds him credible.  See Layno v. Brown, 6 Vet. App 465, 469 (1994).  The Board also finds the Veteran's lay statements probative in determining whether he experienced an event or injury in service to which his current anxiety disorder, NOS, can be related.  In this case, the Veteran described being terrified from his first night in Vietnam, when he experienced a mortar attack, to more generalized fear of being a target wherever he traveled in Vietnam.  At the same time, the Board finds that the Veteran is not competent to diagnose his current psychiatric disability as etiologically related to active service.  As a lay person the Veteran lacks the training and medical expertise to make such a complex determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  For this reason, the Board assigns no probative value to the Veteran's statements as they relate to a nexus determination.

In sum, the Board finds that (1) the evidence is in equipoise as to whether the Veteran has a current psychiatric disability; (2) the Veteran's competent and credible lay statements indicate he experienced an event or injury in service to which an acquired psychiatric disability can be related; and (3) the September 2011 VA psychologist provided a positive nexus between the two.  As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current anxiety disorder, NOS, is etiologically related to active service.


ORDER

Service connection for anxiety disorder, NOS, is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


